Title: To Benjamin Franklin from Joseph Reed, 25 September 1775
From: Reed, Joseph
To: Franklin, Benjamin


Sir
Camp at Cambridge Sept. 25. 1775
After congratulating you upon an Appointment which is but a small Acknowledgement of the many signal Services you have rendered your Country, I beg leave to mention to you that by some Accident or Misconduct in the Offices the Generals Letters for these 2 Months past to his Family and Friends in Virginia have miscarried. Some very important Business as well respecting his own Estate as another committed to his Care has suffered in Consequence so much that he is exceedingly uneasy, and would take it as a particular Favour if such Regulations were immediately made as would prevent the like in future. He apprehends this Failure is between Philad. and Alexandria. Besides the Vexation and Disappointment attending his Circumstance there may be Danger of there being made an ill Use of at such a Time as this.
We have had no Occurrence of any Consequence in this Camp for several Days. There was a very heavy Cannonade upon Roxbury last Saturday Morning but with no Effect. In the mean Time a Number of Flat bottom Boats are building that if a favourable Oppor[tunit]y should present we may be ready to embrace it. I am &c.  
J Reed
B. Franklin, Esqr.
